81782: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-28427: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81782


Short Caption:STATE VS. ADAMS (VINNIE)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C342405Classification:Criminal Appeal - Other - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:06/07/2022 at 10:00 AMOral Argument Location:Las Vegas


Submission Date:06/07/2022How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeNevada Attorneys for Criminal JusticeStacy M. Newman
							(Federal Public Defender/Las Vegas)
						Rene L. Valladares
							(Federal Public Defender/Las Vegas)
						


Amicus CuriaeNevada District Attorneys AssociationJennifer P. Noble
							(Washoe County District Attorney)
						


Amicus CuriaeWashoe County Public Defender's OfficeJohn Reese Petty
							(Washoe County Public Defender)
						


AppellantThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						


RespondentVinnie AdamsChristopher T. Howell
							(Clark County Public Defender)
						Claudia L. Romney
							(Clark County Public Defender)
						Deborah L. Westbrook
							(Clark County Public Defender)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


10/07/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


09/14/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


09/14/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (SC)20-33706




09/23/2020Order/IncomingFiled District court order. Certified copy of order filed in district court on Response to Supreme Court Email dated 09/23/2020 - C342405 (SC)20-35008




10/02/2020Docketing StatementFiled Appellant's Criminal Docketing Statement. (SC)20-36342




10/08/2020TranscriptFiled Notice from Court Reporter. Kristine Santi stating that the requested transcripts were delivered.  Dates of transcripts: 8/23/19, 2/7/20. 2/21/20, 2/28/20, 3/27/20, 5/29/20, 7/17/20, 7/31/20, 8/14/20, and 8/21/20.20-36965




01/12/2021MotionFiled Appellant's Motion to Extend Time to File Opening Brief. (SC)21-00864




01/15/2021Order/ProceduralFiled Order Granting Motion.  Appellant's Opening Brief and Appendix due:  March 15, 2021.  (SC)21-01353




03/12/2021MotionFiled Appellant's Motion to Extend Time for Opening Brief and Appendix. (SC)21-07218




03/19/2021Order/ProceduralFiled Order Denying Motion.  Appellant shall have 14 days from the date of this order to file and serve the opening brief and appendix.  (SC)21-07996




04/01/2021BriefFiled Appellant's Opening Brief. (SC)21-09489




04/01/2021AppendixFiled Appellant's Appendix. Vol. 1. (SC)21-09490




04/21/2021Notice/IncomingFiled Respondent's Notice of Appearance for Christopher T. Howell. (SC)21-11512




04/21/2021MotionFiled Stipulation to File Respondent's Answering Brief. (SC)21-11534




04/21/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Answering Brief. Due date 6/2/21. (SC)21-11562




06/01/2021MotionFiled Respondent's Motion to Extend Time To File Answering Brief. (SC)21-15562




06/10/2021Order/ProceduralFiled Order Granting Motion. Respondent's answering brief due: September 1, 2021. (SC)21-16755




08/31/2021MotionFiled Respondents Motion for Extension of Time.  Answering Brief (50) days. (SC)21-25366




09/14/2021Order/ProceduralFiled Order Denying Motion. Respondent's motion requesting a third extension of time to file the answering brief is denied.  Respondent's answering brief due: 14 days. (SC)21-26508




09/28/2021BriefFiled Respondent's Answering Brief. (SC)21-27854




10/26/2021BriefFiled Appellant's Reply Brief. (SC)21-30833




10/26/2021Case Status UpdateBriefing Completed/To Screening. (SC)


01/13/2022Order/ProceduralFiled Order Directing Supplemental Briefing and Inviting Amicus Briefing. The parties shall have 30 days from the date of this order within which to file a supplemental brief. The Nevada Attorneys for Criminal Justice and Nevada District Attorney's Association are invited to submit amicus briefs addressing the issues set forth above.  Any amicus brief must be filed within 15 days from the filing of the party's supplemental brief being supported by the amicus curiae. Nos 81782/82038 (SC)22-01362




02/08/2022Notice/IncomingFiled Respondent's Notice of Appearance for Deborah L. Westbrook. (SC)22-04250




02/08/2022MotionFiled Respondent's Joint Motion for Extension to File Supplemental Briefing and Amicus Briefing. (SC)22-04256




02/22/2022Order/ProceduralFiled Order Granting Motions.  Appellant and respondents shall have until April 13, 2022, to file their supplemental briefs addressing the issues outlined in this court's January 13 order.  Any amicus brief from the Nevada Attorneys for Criminal Justice and Nevada District Attorney's Association shall be filed within 15 days from the filing of the party's supplemental brief being supported by the amicus curiae.  Other interested amici may proceed by motion in accord with NRAP 29.  The brief shall not exceed 10 pages and shall otherwise comply with the requirements of NRAP 32(a)(4)-(6).  Nos. 81782/82038.  (SC)22-05679




04/13/2022BriefFiled Appellant's Supplemental Brief. (SC)22-11677




04/13/2022BriefFiled Respondent's Supplemental Brief. (SC)22-11690




04/18/2022MotionFiled Motion to Participate as Amicus Curiae and Motion to Submit Amicus Brief in Excess of 10 pages. (REJECTED PER NOTICE ISSUED 4/18/22) (SC)


04/18/2022BriefFiled Amicus Brief Brief of the Washoe County Public Defender's Office as Amicus Curiae. (REJECTED PER NOTICE ISSUED 4/18/22) (SC)


04/18/2022Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)22-12087




04/18/2022MotionFiled Motion to Participate as Amicus Curiae and Motion to Submit Amicus Brief in Excess of 10 pages. (SC)22-12102




04/18/2022BriefFiled Brief of the Washoe County Public Defender's Office as Amicus Curiae. (SC)22-12103




04/25/2022Order/ProceduralFiled Order Granting Motions.  The motions filed by the Washoe County Public Defender's office for leave to file briefs of amicus curiae in excess of 10 pages are granted.  The amicus briefs were filed on April 18, 2022.  Nos. 81782/82038.  (SC)22-12929




04/27/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Nevada District Attorney Association shall have until May 12, 2022, to file and serve its amicus curiae brief.  (SC)22-13240




04/27/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Nevada Attorneys for Criminal Justice shall have until May 12, 2022, to file and serve its amicus curiae brief.  (SC)22-13294




04/28/2022Notice/IncomingFiled Notice of Appearance for Jennifer Noble appearing for Amicus Nevada District Attorney's Association. (SC)22-13534




05/02/2022Order/ProceduralFiled Order Scheduling Oral Argument. This matter is scheduled for oral argument on June 7, 2022, at 10:00 a.m. in Las Vegas.  Argument shall be limited to 30 minutes.    (SC)22-13820




05/12/2022Notice/IncomingFiled Notice of Appearance for attorney Stacy Newman for Amicus Curiae Nevada Attorneys for Criminal Justice. (SC)22-15121




05/12/2022MotionFiled Motion to Allow Amicus Curiae to Submit a Brief Exceeding 10 Pages. (SC)22-15123




05/12/2022BriefFiled Amicus Brief Brief by Nevada Attorneys for Criminal Justice  as Amicus Curiae,  Supporting Affirmance for Manson & Adams. (SC)22-15125




05/12/2022BriefFiled Brief of Amicus Curiae in Support if Affirmance Nevada District Attorney's Association. (SC)22-15172




05/12/2022MotionFiled Motion to Allow Amicus Curiae to Submit a Brief Exceeding 10 Pages. (SC)22-15174




05/13/2022MotionFiled Request for Permission to File a Reply to the Amicus Brief Filed by the Nevada District Attorney's Association. (SC)22-15254




05/13/2022BriefFiled Reply Brief of the Washoe County Public Defender's Office as Amicus Curiae. (STRICKEN PER 5/20/22 ORDER). (SC)


05/20/2022Order/ProceduralFiled Order. Both NACJ and NDAA have filed motions for leave to file an amicus brief in excess of 10 pages. NRAP 29(e). Cause appearing, the motions are granted. Amicus Washoe County Public Defender has filed a motion for leave to file a reply to the amicus brief filed by the Nevada District Attorneys' Association. The motion is denied. The clerk of this court shall strike the reply filed on May 13, 2022. fn1 [Pursuant to the notice of appearance filed May 12, 2022, the clerk of this court shall add attorneys Rene L. Valladares and Stacy Newman and the federal public defender's office to the docket as counsel for amicus NACJ and shall add Jennifer Noble and the Washe County District Attorney as counsel for NDAA.] 81782/82038. (SC)22-16044




05/24/2022Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)22-16464




06/07/2022Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. (SC)


09/12/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." HERNDON, J., with whom PARRAGUIRRE, C.J., and HARDNESTY, J., agree, concurring in part and dissenting in part. EN BANC. (SC)22-28427





Combined Case View